Citation Nr: 1454702	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  08-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  Thereafter, the Veteran served for an unconfirmed amount of time in the Army Reserves between May 1976 and May 1977.  Although VA attempted to ascertain the nature of this second period of service, the National Personnel Records Center (NPRC) was unable to locate any further documentation.  

In a June 2011 rating decision that increased the Veteran's rating for PTSD to 100 percent, the RO determined that the issue of entitlement to a TDIU had become moot.  However, in light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), and as the Veteran was trying to establish his entitlement to the maximum possible rating for his service-connected disabilities on appeal, which at least partly formed the basis of his TDIU claim, the Board in July 2012 assumed jurisdiction over the claim for TDIU, which is considered part and parcel of the claims for increased benefits for his service-connected disabilities on appeal.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  Therefore, the TDIU claim dates back to the earliest time that the increased rating claims on appeal were originally filed, on January 31, 2007.  

In July 2012, the Board remanded the case for further development.  Following this remand, the Veteran's claim for service connection for bilateral hearing loss was granted by an August 2013 rating decision, thereby constituting a full grant of the benefits sought on appeal.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.  

In the December 2013, the Board denied the claims for service connection for a skin disability and entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.  The Board also awarded a 50 percent disability rating for the Veteran's PTSD prior to April 28, 2010.  As this decision was final when issued, these claims are no longer in appellate status.  The Board also remanded the issue of entitlement to a TDIU for additional development.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional medical and procedural records have been added to the present appeal and have been reviewed.


FINDING OF FACT

The most probative evidence of record indicates that, from February 26, 2008 to April 27, 2010, the Veteran's service-connected disabilities have rendered him incapable of obtaining or maintaining employment that could be considered substantially gainful, not just marginal, when considering his level of education, prior work experience and training, but not his advancing age and disabilities that are not service-connected.  


CONCLUSION OF LAW

The criteria are met for a TDIU from February 26, 2008 to April 27, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a),(b),  4.18 and 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision which addressed the TDIU claim by way of a July 2008 letter sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA and private medical records, VA examinations, and statements and testimony from the Veteran and his representative.  

The February 2008, April 2010, June 2010, April 2011, June 2013, August 2013, February 2014 and May 2014 VA examination reports and opinions reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the examinations are adequate for adjudication purposes.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).

Analysis 

After reviewing the relevant evidence, the Board finds that a TDIU is warranted from February 26, 2008 to April 27, 2010 on a scheduler and extraschedular basis.  38 C.F.R. § 4.16(a), (b).  

Initially the Board observes that since April 28, 2010, the Veteran has been in receipt of a 100 percent rating for his PTSD.  This rating precludes awarding a TDIU from this date forward.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); see Green v West, 11 Vet. App. 472 , 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation).  

Following the reasoning of Bradley, a TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation, however, as the Veteran in this appeal is already eligible for special monthly compensation based on the 100 percent evaluation for PTSD, one of the disabilities which he has asserted renders him unemployable and the basis for the TDIU claim, consideration of TDIU no longer serves any useful purpose for the period from April 28, 2010.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2014).  

The evidence also indicates that the Veteran was working full time as a truck driver until his last day of work prior to retirement on February 25, 2008.  See July 2008 and September 2010 VA Forms 21-8940, Application for Increased Compensation Based on Unemployability; see also July 2008 VA Form 21-4192, Request for Employment Information in Connection with Claim for  Disability Benefits.  As the Veteran was steadily employed prior to this date, a TDIU is not warranted before February 26, 2008.  Therefore, the Board will continue to address the issue whether entitlement to a TDIU is warranted from February 26, 2008 to April 27, 2010.

Total disability ratings are authorized for any disability or combination of disabilities, provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

In exceptional circumstances, where the Veteran does not meet these percentage requirements, a total rating nonetheless may be assigned on an extra-schedular basis upon a showing that the individual is indeed unable to obtain or retain substantially gainful employment because of service-connected disability or disabilities.  38 C.F.R. § 4.16(b).

The schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU have been met from January 13, 2010 to April 27, 2010.  From this period, the Veteran has been service-connected for PTSD, rated as 50 percent disabling; diabetes mellitus, type 2 with erectile dysfunction, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity associated diabetes mellitus, type 2 with erectile dysfunction, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity associated diabetes mellitus, type 2 with erectile dysfunction, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  The Veteran has had a combined 70 percent rating effective since January 13, 2010 and a combined 100 percent rating, effective since April 28, 2010.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).  He therefore meets the threshold minimum rating requirements of § 4.16(a) for consideration of a TDIU from January 13, 2010, without having to resort to the special extra-schedular provisions of § 4.16(b).  

For the period from February 26, 2008 to January 13, 2010, entitlement to a TDIU will be considered on an extra-schedular basis under 38 C.F.R. § 4.16(b). ( It is noted that the Director of Compensation and Pension has already reviewed this matter in August 2014.)

The Veteran last worked as a truck driver on February 25, 2008 and has not worked in any capacity since.  Although various VA compensation examiners have found him employable, no VA examiner has taken into account the cumulative effects of all of the Veteran's service-connected physical and mental disabilities for the period prior to April 28, 2010.  The VA February 2014 examination of the Veteran's diabetes mellitus, peripheral neuropathy and erectile dysfunction included an opinion regarding the Veteran's current employability as it related only to these three service-connected disabilities.  Likewise, a separated February 2014 VA opinion addressed the Veteran's current employability as due to only his service-connected hearing loss.  The May 2014 VA examination of PTSD included an opinion addressing the Veteran's current employability in the context of his service-connected PTSD only, without consideration of any other service-connected disabilities.  While the claim was referred to the Director of Compensation Service for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b), which was denied in August 2014, the Director relied, in part, on the VA medical opinions furnished in February 2014 and May 2014.  

A February 2008 VA examination of PTSD revealed that the Veteran was not gainfully employed and was in the process of retiring from his truck driver job.  He reported that, between his psychotropic medications and diabetes mellitus, he could not safely operate a vehicle.  At that time, the Veteran's PTSD was assessed as having a moderate severity of symptoms and moderate impairment of social and occupational functioning due to his psychiatric symptoms.  VA medical records from February 2008 to March 2010 included mental health treatment and periodic mental status evaluations from February 2008, April 2009 and June 2009, which revealed findings of disheveled appearance; very limited to poor eye contact; anxious and depressed mood; reserved manner; withdrawal at the verge of a stronger display of emotion; a blunted/restricted/constricted affect; passive suicidal ideation without plan; limited insight; psychomotor retardation; and increased latency of response in speech.  In an April 2008 VA examination of PTSD, the Veteran was assigned a global assessment of functioning (GAF) score of 50, which addressed the past two years and he was found to have total occupational and social impairment due to his PTSD signs and symptoms.  At that time, he reported having worked as a truck driver for 30 years, but took an early retirement because he could not handle the stress at work anymore and had arguments with customers at work.  

Based on a review of the relevant evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports his claim of entitlement to a TDIU from February 26, 2008 to April 27, 2010 on both a scheduler and extraschedular basis.  38 C.F.R. § 4.16(a), (b).  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

A TDIU from February 26, 2008 to April 27, 2010 is granted, subject to the statutes and regulations governing the payment of VA compensation.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


